Citation Nr: 0300073	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  02-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for head injury.

2.  Entitlement to service connection for ear disorders.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel






INTRODUCTION

The appellant served on active duty from April 1976 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the 
benefits sought on appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Residuals of head injury and ear disorders are not of 
service origin.


CONCLUSIONS OF LAW

1.  Residuals of head injury were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  Chronic ear disorders were not incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The Board has reviewed the appellant's claim in light of 
the VCAA and its implementing regulations.  In this 
regard, the Board notes that the appellant was informed in 
the rating decision, Statement of the Case, and 
correspondence from the RO of the evidence necessary to 
substantiate his claim for benefits.  The Statement of the 
Case specifically informed the appellant of the provisions 
of the VCAA and that the VA would attempt to obtain 
records identified by the appellant.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  During this appeal, 
the RO obtained additional medical evidence for 
consideration in this matter.  The record reflects the 
appellant has not identified any other potential sources 
of additional treatment.  Also in view of the evidence the 
Board finds that a current VA examination is not warranted 
in this case.  Therefore, the Board is satisfied that the 
VA has met the notification and duty to assist 
requirements as required by the VCAA.

Factual Background

The service medical records are negative for any head 
injury or chronic disability involving the ears.  The 
appellant's hearing acuity was evaluated within normal 
limits on audiometric evaluation.  In June 1976 an 
evaluation of the ears showed cerumen.  On separation 
examination, in February 1977, the appellant was evaluated 
to be without abnormality of the head, face, neck, and 
scalp.  The medical report indicated that both ear canals 
were filled with wax.  No disability was diagnosed 
relative to the ears.  An audiological evaluation showed 
findings within the range of normal.

Post service VA and private medical records, dated from 
1997 to 2000, document more recent treatment the appellant 
received.  In this context, records disclose the appellant 
was seen for various complaints evaluated as left-sided 
facial numbness, old facial fracture apparently secondary 
to malocclusion, and probable lymphoma of the forehead.  
These treatment reports also document clinical visits for 
complaints of cerumen impaction and respiratory symptoms, 
evaluated as sinusitis, otitis media, and ear infection.  

In the appellant's substantive appeal he indicated that 
while stationed in Germany he was assaulted with a beer 
bottle on his head which caused facial numbness.  He was 
also seen for excessive wax buildup in his ears.

Analysis

In order to be entitled to service connection for disease 
or disability, the evidence must reflect that a chronic 
disease or disability was either incurred in or aggravated 
by military service.  38 U.S.C.A. § 1131.  Regulations 
also provide that service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

To summarize, lay statements are considered to be 
competent evidence when describing the symptoms of a 
disease or disability or an injury.  However, when the 
determinative issue involves a question of medical 
causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion. 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). The evidence 
does not show that the appellant possesses medical 
expertise and it is not contended otherwise.

In this regard, the service medical records, to include 
the separation examination, contain no complaint, finding 
or history of a head injury or any associated pathology.  
Earwax was noted in June 1976 and separation examination 
also noted wax in the appellant's ears.  However, ear is 
not a disability and the pertinent examinations showed no 
other abnormality involving the ears.  The first post 
service clinical evidence of any potential associated 
disability was in the 1990s many years after service.  
Additionally, these postservice treatment records contain 
no reference to any inservice injury or disability. 

In the absence of supporting evidence of a relationship 
between any current residuals of a head injury or ear 
disability and active duty, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims.  


ORDER

Service connection for residuals of a head injury and 
disability of the ears is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

